 1

 2

 3

 4

 5

 6                    UNITED STATES DISTRICT COURT
 7                   CENTRAL DISTRICT OF CALIFORNIA
 8

 9   DAMON MADDOX,                     Case No.: 2:17-cv-09112-JAK-MRWx
10                    Plaintiff,       JUDGMENT
11          vs.                        JS-6: Closed
12

13   FCA US, LLC, a Delaware Limited
     Liability Company,
14

15                   Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
 1         On April 4 2019, the Parties agreed to settle this matter, with the Defendant
 2   to pay Plaintiff $23,527.00, exclusive of Plaintiff’s Attorney’s Fees, Costs, and
 3   Expenses. On October 18, 2019, based on a review of the matters presented, the
 4   Court ordered Defendant to pay $38,078.43 to Plaintiff as full satisfaction of
 5   claims for attorney’s fees, costs and expenses in connection with action.
 6         Therefore, Judgment is entered in favor of Plaintiff DAMON MADDOX,
 7   an individual and against Defendant FCA US LLC, a Limited Liability Company
 8   in the amount of $61,605.43.
 9         Defendant shall pay all sums in this Judgment within 30 days of its entry on
10   the docket of this action.
11         IT IS SO ORDERED.
12

13   Dated: November 6, 2019                __________________________________
14                                          JOHN A. KRONSTADT
                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              1
